          Case 1:18-cv-02921-JMF Document 516 Filed 11/10/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK, et al.,

 Plaintiffs,

 v.
                                              18-CV-2921 (JMF)
 UNITED STATES DEPARTMENT
 OF COMMERCE, et al.,

 Defendants.


 NEW YORK IMMIGRATION
 COALITION, et. al.,

 Plaintiffs,

 v.                                           18-CV-5025 (JMF) (Consolidated Case)

 UNITED STATES DEPARTMENT OF
 COMMERCE, et. al.,

 Defendants.


         NOTICE OF FILING OF TRIAL AFFIDAVIT OF DR. JOHN THOMPSON

Plaintiffs hereby file with the Court the following trial affidavit:

      1. Nov. 11, 2018 Amended Declaration of Dr. John Thompson (Ex. 1).


                                       Respectfully submitted,
                                       By: /s/ Dale Ho

  Dale Ho                                            Andrew Bauer
  American Civil Liberties Union Foundation          Arnold & Porter Kaye Scholer LLP
  125 Broad St.                                      250 West 55th Street
  New York, NY 10004                                 New York, NY 10019-9710
  (212) 549-2693                                     (212) 836-7669
  dho@aclu.org                                       Andrew.Bauer@arnoldporter.com
       Case 1:18-cv-02921-JMF Document 516 Filed 11/10/18 Page 2 of 2




 Sarah Brannon*                                John A. Freedman
 American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
 915 15th Street, NW                           601 Massachusetts Avenue, N.W.
 Washington, DC 20005-2313                     Washington, DC 20001-3743
 202-675-2337                                  (202) 942-5000
 sbrannon@aclu.org                             John.Freedman@arnoldporter.com
 * Not admitted in the District of Columbia;
 practice limited per D.C. App. R. 49(c)(3).

 Perry M. Grossman
 New York Civil Liberties Union Foundation
 125 Broad St.
 New York, NY 10004
 (212) 607-3300 601
 pgrossman@nyclu.org

ARNOLD & PORTER KAYE SCHOLER LLP
AMERICAN CIVIL LIBERTIES UNION


                                   Attorneys for the NYIC Plaintiffs


                                   BARBARA D. UNDERWOOD
                                   Attorney General of the State of New York

                                   By: /s/ Matthew Colangelo
                                   Matthew Colangelo, Executive Deputy Attorney General
                                   Elena Goldstein, Senior Trial Counsel
                                   Office of the New York State Attorney General
                                   28 Liberty Street
                                   New York, NY 10005
                                   Phone: (212) 416-6057
                                   matthew.colangelo@ag.ny.gov

                                   Attorneys for the State of New York Plaintiffs
          Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 1 of 31



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



NEW YORK IMMIGRATION                           Civil Action No. 18-CV-2921-JMF
COALITION, et. al,
                                               Hon. Jesse M. Furman
Plaintiff,

v.

UNITED STATES DEPARTMENT OF
COMMERCE, et. al,

Defendant.




                      AMENDED DECLARATION OF JOHN H. THOMPSON

          1.    I, John H. Thompson, pursuant to the provisions of 28 U.S.C. § 1746, declare

under penalty of perjury as follows:

          2.    I submit this declaration in lieu of direct expert testimony in the trial in the above

captioned cased.

     I.   Qualifications

          3.    I have both a Bachelor’s Degree and a Master’s Degree in Mathematics from

Virginia Polytechnic Institute and State University. Additionally, I completed graduate

coursework in statistics at George Washington University.

          4.    I served as the Director of the United States Census Bureau from August 2013 to

June 2017. The Director of the Census Bureau is appointed by the President and confirmed by

the Senate.




                                                  1
       Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 2 of 31



       5.     My responsibilities as Director of the Census Bureau included overseeing the

research and testing program for improving the 2020 Decennial Census questions on Race and

Ethnicity.

       6.     Prior to becoming Director, I worked at the Census Bureau for 27 years. I started

my career as a mathematical statistician in 1975. I spent the majority of my employment at the

Census Bureau focused on the Decennial Census. I ultimately served as the Associate Director

for the 2000 Decennial Census. In this position I was the senior career executive with

management responsibility for all aspects of the 2000 Decennial Census. I was also chairman

and director of the Executive Steering Committee for Accuracy and Coverage Evaluation Policy

for the 2000 Census.

       7.     My work as Associate Director included collaboration with the Office of

Management and Budget on the extensive research and testing program that lead to the inclusion

of a new race question on the 2000 Census questionnaire.

       8.     In addition to my experience at the Census Bureau, I am also a distinguished

professional in the area of statistics and survey design. After serving as the Associate Director

for the 2000 Decennial Census I was the Executive Vice President and then President at NORC

at the University of Chicago (“NORC”). NORC is an objective, non-partisan independent

research institution that delivers reliable data and rigorous analysis to guide critical

programmatic, business, and policy decisions. NORC’s clients include government, corporate,

and nonprofit organizations. NORC’s services include designing and conducting surveys

(telephone, Internet, and in-person) as well as analytical studies. At NORC, my responsibilities

encompassed the management of all survey operations including the design and testing of survey

questionnaires.




                                               2
       Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 3 of 31



       9.      After my term as Director of the Census Bureau ended in June 2017 I served as

the Executive Director of the Council of Professional Associations on Federal Statistics

(“COPAFS”). COPAFS is a membership organization made up of professional associations and

research organizations that depend on and support high quality federal statistics. The Executive

Director of COPAFS must have a deep understanding of the Federal Statistical System and the

wide range of data products that are produced. Serving as the Executive Director of COPAFS

reinforced my appreciation of the importance of high quality Decennial Census data to the entire

Federal Statistical System. I retired as Executive Director in August of this year.

       10.     In addition to my extensive work experience, I am an elected Fellow of the

American Statistical Association, and was selected to serve on the National Academies of

Science, Engineering, and Medicine Committee on National Statistics.

       11.     A copy of the expert report that I submitted in this case is PX-311.

 II.   Summary of Opinions

       12.     I was asked by Plaintiffs to review the administrative record upon which the

Secretary of Commerce Wilbur Ross based his decision to add a question concerning citizenship

on the 2020 Decennial Census, the depositions of Dr. Ron Jarmin and Dr. John Abowd, the

Census Bureau research paper Understanding the Quality of Alternative Citizenship Data

Sources for the 2020 Census by Brown et al. and the March 26, 2018 memorandum by Secretary

Ross documenting his decision to include a question on citizenship on the 2020 Decennial

Census questionnaire.

       13.     It is my opinion to that there is no evidence in the administrative record or any of

the other documents that I reviewed that the Census Bureau conducted any of the proper testing

that should be done in order to determine the effects of including a citizenship question on a




                                                 3
       Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 4 of 31



Decennial Census before the decision was made to add such a question to the 2020 Decennial

Census.

       14.       I have also concluded that the Census Bureau has not conducted any of the proper

testing that would allow one to conclude that Census non-response follow up procedures will

effectively address the increase in nonresponse rates that will be caused by the addition of the

citizenship question.

       15.       It is also my opinion that the administrative record indicates that Secretary Ross

failed to consider the likelihood that the citizenship question will increase the undercount and

ignored the advice of the Census Bureau that citizenship data would best be provided by using

other means than including a question on citizenship on the 2020 Decennial Census

questionnaire.

III.   Census Operations

       16.       The U.S. Constitution requires the federal government to conduct a Decennial

Census counting the total number of “persons”—regardless of citizenship status—residing in

each state.

       17.       Through the Census Act, Congress has assigned the responsibility of making this

enumeration to the Secretary of Commerce, and created the Census Bureau within the

Department of Commerce to spearhead this effort. 13 U.S.C. §§ 2, 4, 5, 141(a). The central

constitutional purpose of the Census Bureau in taking the Decennial Census is to conduct an

accurate enumeration of the population.

       18.       To enable a person-by-person count, the Census Bureau’s goal is to mail a

questionnaire, or an invitation to respond to the questionnaire via the internet, to every housing

unit in the United States, and to then implement additional procedures to count the population




                                                 4
       Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 5 of 31



that does not live in housing units. The questionnaire (or internet invitation) is directed to every

resident in the United States and residents are legally required to respond. The Census Bureau

then counts responses from every household and those persons not living in a housing unit to

determine the population count in each state.

       19.     Data from the Decennial Census is reported down to the census block level. The

Census Bureau employs disclosure avoidance processes to introduce enough uncertainty into

these tabulations to prevent the identification of any individual or that individual’s responses.

       20.     If the Census Bureau does not receive a response to the questionnaire, it then

sends a Census Bureau staffer known as an enumerator to the housing unit to attempt to conduct

an in-person interview in order to collect the data. This is part of a process is called Non

Response Follow Up (“NRFU”).

21.    The population of the United States as a whole has been over-counted in the Decennial

Census. For example, in 2000 there was a measured net overcount.

22.    Some demographic groups have proven more difficult to count in the Decennial Census

than others. The Census Bureau refers to these groups as “hard-to-count.” Racial and ethnic

minorities, immigrant populations, and non-English speakers have historically been some of the

hardest groups to count accurately in the Decennial Census.

23.    The Census Bureau describes the “differential undercount” for a particular racial and

ethnic population as the difference between the measured net undercount for that group and the

measured net undercount for the White non-Hispanic population. This is an important statistic to

consider in addition to the measured net undercounts for these population groups.




                                                  5
        Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 6 of 31



24.     The population data collected through the Decennial Census determines the

apportionment of seats in the U.S. House of Representatives among the states and the number of

electoral votes each state has in the Electoral College.

25.     States also use Decennial Census data to draw congressional, state, and local legislative

districts.

        26.     Congressional apportionment only takes into account the exact number or count

provided by the Decennial Census count. Even very tiny changes in this count can affect

apportionment.

        27.     The federal government also uses Decennial Census data to allocate hundreds of

billions of dollars in public funding each year, including to states and local governments. A total

of approximately $900 billion is distributed annually to at least 320 different census-guided

federal grant and funding programs. These funds determine the ability of state and local

governments to provide for quality education, public housing, transportation, health care and

other services, for all their residents, citizens and non-citizens alike.

28.     From at least the 1970 Decennial Census through the 2000 Decennial Census, in addition

to the questionnaire sent to every household (commonly referred to as the “short form”), the

Census Bureau also used a second, “long form” questionnaire, which was sent to approximately

one in six households, and which contained additional questions.

29.     Data collected from the Decennial Census long form questionnaire were used to generate

statistical estimates and were reported down to the census block group level.

30.     After the 2000 Decennial Census, the long form Decennial Census questionnaire was

discontinued. Its functions were largely replaced by the American Community Survey (“ACS”),

which was fully implemented for housing units in 2005, and for group quarters in 2006. The




                                                   6
       Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 7 of 31



ACS is a yearly survey of approximately 2% of households across the United States (about 3.5

million).

31.    ACS data is reported down to the census block group level. Margins of error are reported

with the ACS estimates that provide a measure of the sampling error associated with each

estimate.

32.    The Decennial Census and ACS serve different purposes. While the Decennial Census is

intended to provide an official count of the entire U.S. population to Congress, the ACS is

intended to provide information on the characteristics of the population, and the social and

economic needs of communities.

33.    Unlike the Decennial Census, the ACS estimates are statistical estimates based on a

sample which incorporates data from the Decennial Census carried forward throughout the

decade as controls. It should be noted that any undercounts or overcounts in the Decennial

Census will be carried forward for ten years in these controls.

34.    Although the ACS survey is conducted annually, ACS data from individual years can

also be aggregated in multi-year estimates to produce greater levels of statistical precision for

estimates concerning smaller geographical units. These are referred to as “1-year”, “3-year” or

“5-year” estimates,” depending on the number of years of data aggregated together (although the

3-year estimate was discontinued after 2013). Multi-year ACS estimates have larger sample sizes

than 1-year ACS estimates. Cumulating the five-year pooled estimates yields a sample large

enough to support the production of estimates at the census tract and block group levels.

35.    1-year ACS estimates produce data for areas with populations of 65,000+, 3-year ACS

estimates produce data for areas with populations of 20,000+, and 5-year ACS estimates produce

data for census tracts and block groups.




                                                 7
        Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 8 of 31



IV.     History of a Citizenship Question on the Census

36.     A question concerning citizenship did not appear on the short-form Decennial Census

questionnaire sent to every household in the United States, in 1960, 1970, 1980, 1990, 2000, or

2010.

37.     From 1970 to 2000, one of the questions on the long form questionnaire, which was sent

to approximately one in six households, and which contained additional questions, concerned

citizenship status. The citizenship status question on the long form was preceded by a question

about nativity.

38.     Because the long form was a sample survey, the citizenship data collected from the long

form questionnaire were a not a “hard count,” but rather were statistical estimates.

39.     The citizenship data collected from the long form in 2000 were made available by the

Census Bureau at the census block group level. Citizenship data broken down by race collected

from the 2000 Census long form were not made available by the Census Bureau at the census

block level. The data from the long form were statistical estimates and not a hard count.

40.     A question concerning citizenship status currently appears as among one of more than 70

questions on the detailed 28-page ACS questionnaire. The citizenship status question on the ACS

is preceded by a question about nativity.

41.     The citizenship question that appears on the ACS is not a simple binary yes/no question.

Rather, for U.S. citizens, it also asks more detailed information about a person’s place of birth;

and for some U.S. citizens, it also requests information about the citizenship status of their

parents, and whether they became a U.S. citizen by naturalization.




                                                 8
        Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 9 of 31



42.     The data collected by the ACS allows the Census Bureau to produce estimates of Citizen

Voting Age Population (CVAP). CVAP data based on responses to the ACS are reported by the

Census Bureau down to the census block group level.

 V.     Protocols for Proper Research and Testing of a Question Proposed for Inclusion on
        the Decennial Census

43.     Inaccuracies or undercounts in Decennial Census data will result in under-representation

of the affected population groups not just in the immediate term, but for ten subsequent years

until the next Decennial Census results are available.

44.     It is a widely accepted principle among statisticians and survey methodologists that even

minor changes in question wording or placement on a questionnaire can have unanticipated

effects on both response rates and the accuracy of the data respondents provide.

45.     Given the importance of the Decennial Census, the Census Bureau has established

extensive testing processes in order to properly assess proposed changes to the content of the

questionnaire and avoid the risk of introducing undercounts or other inaccuracies into the census

data.

46.     It is my opinion that the decision to add a question on citizenship to the 2020 Decennial

Census questionnaire was a deviation from these well-established principles for developing a

Decennial Census questionnaire.

47.     Two examples of the extensive research and testing that is standard practice when the

Census Bureau considers making changes to the Decennial Census questionnaire took place

during my tenure overseeing the 2000 and 2020 Decennial Censuses. These two extensive

multi-year testing programs are reflective of the great care which the Census Bureau determined

was necessary to ensure that both the 2000 and 2020 Census results would not be influenced by




                                                 9
       Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 10 of 31



unanticipated biases or undercounts due to changes in the questionnaires relating to race and

ethnicity.

48.     Following the 1990 Decennial Census there was a proposal to revise the questionnaire to

allow respondents to indicate that they identified with multiple races. In response, the Office of

Management and Budget announced in July 1993 that it would undertake a comprehensive

review of the current categories for data on race and ethnicity in all Federal Data collections. The

review was conducted over four years and included extensive cognitive and field testing

conducted by the Census Bureau. This review also included the development and extensive

testing of a question to be included on the 2000 Decennial Census questionnaire.

49.     Similarly, planning for the 2020 Decennial Census also included an extensive research

and testing program to determine how the questions on race and ethnicity could be improved.

This research started more than ten years prior to the 2020 Decennial Census when the design of

the Alternate Questionnaire Experiment for the 2010 Decennial Census began in 2008. This

testing involved three components: 1) a questionnaire sent by mail that respondents received in

lieu of the standard 2010 Decennial Census questionnaire; 2) a telephone re-interview of the mail

respondents to assess the accuracy and the reliability of both the control and the alternative race

and Hispanic origin questions; and 3) a series of focus groups conducted to complement the

quantitative analyses. Because the results of the Alternate Questionnaire Experiment were

promising but not conclusive additional testing was conducted following the 2010 Decennial

Census.

50.     Throughout 2014 and 2015, the Census Bureau shared their plans for testing different

question designs, and participated in numerous public dialogues in order to obtain community

feedback.




                                                10
      Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 11 of 31



51.    In 2015 the proposed changes to the questionnaire were extensively tested through the

National Content Test (“NCT”). The NCT examined several key ways to try to improve the data

on race and ethnicity. This included question format (e.g. whether to ask separate questions on

race and ethnicity or to combine them), response categories (e.g. whether to include a “Middle

Eastern or North African” category), instruction wording (e.g. comparing two sets of

instructions: “Mark [X] one or more boxes” vs. “Mark all that apply” in paper data collections;

and “Select one or more boxes” vs. “Select all that apply” in Internet data collections) and

question terminology (e.g. whether to include “race,” “origin,” “ethnicity,” or no terms).

52.    The 2015 NCT was conducted with a nationally representative sample of 1.2 million

housing units in the United States, including Puerto Rico. This sample was designed to ensure

that the results accurately reflected the nation as a whole, across a variety of demographic

characteristics. To ensure a representative sample, the NCT oversampled census tracts that

contained relatively high percentages of race and ethnicity groups who were likely to have lower

self-response rates.

53.    Following the initial NCT sampling a re-interview was conducted with approximately

75,000 respondents to confirm how effective the initial questionnaire had been. This re-interview

asked three questions about how respondents self-identify their race and ethnicity, and collected

more detailed information about respondents’ racial and ethnic background.

54.    Despite all of this extensive testing and research, in January 2018 Albert Fontenot, the

Associate Director for Decennial Census Programs announced that the Census Bureau would

continue to use two separate questions for collecting data on race and ethnicity and would not

add a separate Middle Eastern or North African category on the 2020 Census. The stated

justification was that although extensive testing had been conducted for over a decade, a final




                                                11
      Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 12 of 31



decision had to be made by December 31, 2017 in order to allow the Census Bureau adequate

time to deliver the final question wording for the 2020 Decennial Census to Congress by March

31, 2018

55.    Despite the extensive testing conducted in order to test potential new questions for the

2000 and 2020 Census there is no evidence in the administrative record that any similar testing

supported the decision to include a citizenship question on the 2020 Census.

56.    Based on my extensive experience at the Census Bureau and at NORC, I will now

describe the components of a research and testing program that I believe should be carried out to

determine whether or not a proposed new question should be included on a Decennial Census.

57.    First, the Census Bureau should determine whether the proposed question needs to be

included on the Decennial Census. This process should begin when a federal agency identifies a

need for new information that can only be collected from the Decennial Census and thus makes a

formal request to the Census Bureau to consider adding a new question. The request would come

in response to a formal solicitation from the Census Bureau or when an agency identifies a new

need for data.

58.    Upon receiving the request, the Census Bureau should work with the Office of

Management and Budget and with the Department of Commerce Office of General Counsel to

determine whether this information should be collected from the Decennial Census

questionnaire. The three key components of this review are: (1) confirming the legislative basis

for the information need; (2) ensuring that the information is needed from every person in the

United States such that it cannot be obtained from some other source such as the American

Community Survey; and (3) confirming that there is no other source for the requested

information.




                                               12
      Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 13 of 31



59.    In my experience, the process that took place to determine the need for a citizenship

question to be included on the 2020 Decennial Census is unprecedented. The administrative

record makes clear that the Secretary of Commerce solicited the Department of Justice to request

that a citizenship question be added to the 2020 Census questionnaire. In my experience, this

latter action by Secretary Ross is very unusual. During my tenure at the Census Bureau as both a

long-time senior career executive and as a political appointee, I never observed a political

official at the Department of Commerce solicit another federal agency to request that a specific

question be added to the Decennial Census questionnaire.

60.    Second, if the above process, facilitated by the Census Bureau, determines that the

requested information should be collected from the Decennial Census, a rigorous testing program

should then begin. The first step of this testing is for experts in both subject matter and cognitive

design to develop several reasonable alternatives for the proposed question wording. Input from

subject matter experts is essential to the development of a new question. These experts help

ensure that the Census Bureau has a clear understanding of the desired uses of the new data so

that the new question can be worded to achieve the desired outcome. The subject matter experts

usually consist of staff from both the Census Bureau and the requesting agency.

61.    Based on my review of the administrative record it does not appear that this standard

consultation with subject matter experts took place before Secretary Ross decided to add the

citizenship question to the 2020 Decennial Census. In fact, the administrative record and the

deposition testimony of Dr. Jarmin and Dr. Abowd make it clear that the Department of Justice

refused to meet with the Census Bureau to discuss the request that a citizenship question be

included on the 2020 Census. Abowd 30(b)(6) Dep. Tr., dated Aug. 29, 2018, at 96:3-99:6.




                                                 13
      Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 14 of 31



62.    After alternative question wording is drafted, the next step in a comprehensive testing

program is to design the entire questionnaire. Good test design requires considering not just an

individual question, but the effect of the question in the context of the entire questionnaire. For

example, the testing to assess potential changes to the race and ethnicity questions for the 2000

and 2020 Decennial Census questionnaires that I described above considered this issue

extensively. Assessment of the potential questionnaire design should also take into account the

order in which the questions will appear.

63.    The fact that a question has previously been used on the ACS does not mean that it has

been appropriately tested to be used on the Decennial Census due in part to the importance of

testing an entire questionnaire before it is used. The ACS is a much longer questionnaire than the

Decennial Census questionnaire and includes over 70 questions. In contrast, the 2020 Decennial

Census will contain 11 questions if the citizenship question is included. It is possible that a

question concerning citizenship may take on added significance to a respondent in the context of

the much shorter Decennial Census questionnaire where it will be one of only 11 questions.

64.    However, the administrative record does not document any testing that was done to

consider the impact of on response rates of including the citizenship question that appears on the

ACS on the much shorter 2020 Decennial Census questionnaire.

65.    Another important consideration that should be adequately tested is the interactions

between questions on a questionnaire. For example, the ACS includes the following question on

place of birth that is asked just before the question on citizenship:

Where was this person born?

___In the United States – Print name of the state. ______________________




                                                 14
      Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 15 of 31



___Outside the United States—Print name of foreign country, or Puerto Rico, Guam,

etc._____________________________________

66.    Given that ACS respondents have been influenced by being asked the place of birth

question before they are asked the citizenship question it may affect response rates. For example,

it is possible that the place of birth question may cause ACS respondents to be more comfortable

with the citizenship question than they would otherwise be without it. As such, the absence of the

place of birth question before the citizenship question on the 2020 Decennial Census

questionnaire may generate respondent concerns that the citizenship question is intrusive.

However, my review of the administrative record indicates that such testing was not conducted

and thus the actual outcome is unknown.

67.    Whether the wording and length of the question to be added is consistent with the

instrument on which it is to be included is another important design consideration. My review of

the administrative record did not reveal any evidence that such concerns were considered before

the decision was made to include a citizenship question on the 2020 Decennial Census.

68.    The language of the ACS citizenship question that Secretary Ross has indicated will be

added to the Decennial Census is as follows:

Is this person a citizen of the United States?
___ Yes, born in the United States
___ Yes, born in Puerto Rice, Guam, the U.S. Virgin Islands, or Northern Marianas
___ Yes, born abroad of U.S. parent or parents
___ Yes, by naturalization – print year of naturalization – __ __ __ __
___ No, not a U.S. citizen

69.    There are potential concerns with the five response categories that are included in the

ACS question. For example, members of Congress and other stakeholders have raised concerns

about the response category “Yes born in Puerto Rico, Guam, the U.S. Virgin Islands, or

Northern Marianas” because respondents in Puerto Rico may be offended by the perception that



                                               15
      Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 16 of 31



their citizenship is different from that of citizens in the mainland United States and thus

potentially less likely to respond. However, based on my review of the administrative record no

testing has been done to confirm whether this may affect response rates if the citizenship

question is asked in this format on the Decennial Census.

70.    Instead, of using the ACS citizenship question, a reasonable alternative question on

citizenship could be a very short question such as:

Is this person a citizen of the United States?
___ Yes
___ No

71.    However, there is no evidence in the administrative record that such an alternative—or

any alternatives at all—were considered or tested before Secretary Ross made the decision to add

the ACS citizenship question to the 2020 Decennial Census questionnaire. In my extensive

experience overseeing the Decennial Census, this failure to propose and test reasonable

alternative questions is contrary to the Census Bureau’s standard practices for considering new

questions.

72.    Once the reasonable alternative question designs have been developed, the next step in

considering a new question is for cognitive survey methodology experts to conduct a number of

facilitated focus group studies to examine how potential respondents react to each of the

alternative questions.

73.    This focus group testing should test the entire questionnaire and the sequence in which

the questions will be asked.

74.    These focus groups are typically conducted in a cognitive laboratory in which a group of

10 to 12 respondents are administered questions by a facilitator. While this administration is

being conducted, other cognitive survey methodologists unobtrusively observe how the




                                                 16
      Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 17 of 31



respondents react to each question. An important objective of these studies is to determine

whether respondents understand the questions and are providing accurate answers. The focus

groups will also give an indication if questions are worded or ordered in such a way that they

will lead respondents to not respond either to certain questions or to the entire questionnaire

which could in turn result in an undercount.

75.    To provide useful data on how the proposed questionnaire will perform in the field, the

focus groups must be conducted with a representative sample of the population of the United

States. For example, the 2010 Census Alternative Questionnaire Experiment which tested the

proposed new questions on race and ethnicity included 67 focus groups with about 800 total

respondents.

76.    During the focus group process it is common for the initial alternative question designs to

be revised based on the reactions of the focus group respondents and then for the revised designs

to be subjected to additional focus group testing. At the end of this iterative process, a set of

alternative questions are then ready for field testing.

77.    The administrative record provides no evidence that any cognitive testing of the

Decennial Census questionnaire with the ACS citizenship question included was conducted.

78.    One critical objective of focus group testing of the inclusion of the ACS citizenship

question would be to determine whether the citizenship question would increase the propensity

for certain historically hard-to-count population groups to resist responding to the entire 2020

Decennial Census questionnaire. The Census Bureau has produced research that indicates

growing concerns that respondents have with privacy, confidentiality and government surveys,

underscoring the importance of such testing. However, the administrative record indicates that

there has been no evaluation of the effect of these concerns on how respondents may view the




                                                  17
      Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 18 of 31



citizenship question on the 2020 Decennial Census questionnaire. As Dr. Abowd testified,

Census Bureau staff concluded that, with respect to “cognitive testing,” the 2020 census

questionnaire was “not adequately tested with the citizenship question.” Abowd 30(b)(6) Dep.

Tr., dated Aug. 29, 2018, at 142:18-143:4.

79.    While cognitive focus group testing of alternative questionnaires is very important, this

testing alone is not sufficient to conclude that a question is ready to be included in a data

collection activity. For the Decennial Census in particular, field testing of alternative questions

and questionnaires is of critical importance to understand how respondents will react in an

unsupervised environment.

80.    This field testing must be based on a well-designed national sample of households that

simulates to the greatest extent possible a Decennial Census environment. The sample must be

representative of the population of the United States and include a sufficient number of

observations to assess potential effects on hard-to-count populations. The sample must also be

designed to allow for analysis of the effectiveness of the alternative questions on producing data

for both population and geographic subgroups for example, racial and Hispanic populations,

urban and rural areas, and American Indian Reservations.

81.    The field testing should be conducted in such a way that the alternative questionnaires are

administered to the sample households in a manner that replicates to the greatest extent possible

the way in which the Decennial Census will be conducted. For example, since the 2020 Census

will allow both internet and paper questionnaire response options, the test design must allow for

an analysis of these different response modes.

82.    Once the alternative questionnaires have been field tested, a re-interview of either all or

at least a subsample of the respondents who completed the questionnaires should be conducted.




                                                 18
      Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 19 of 31



The purpose of the re-interview is to determine whether respondents provided accurate answers.

Thus, this re-interview is an extremely critical component of the testing of a new question.

83.    Additionally, if misreporting is detected, the re-interview will identify the factors that are

causing the response error. This re-interview would be of critical importance to designing and

testing a question on citizenship for the Decennial Census because as Secretary Ross’s decision

memo indicates, between 28 and 34 percent of non-citizens report themselves as citizens when

responding to the citizenship question included on the ACS questionnaire. Before using a

citizenship question on the Decennial Census, it would be crucial to understand the factors that

are generating such errors in the ACS.

84.    Despite the importance of field testing a new question before inclusion on the Decennial

Census—especially for a question that is already known to have a high incorrect response rate on

the ACS—the administrative record contains no evidence that any field testing of the citizenship

question to be included on the 2020 Decennial Census was conducted.

85.    At the conclusion of a field test the results are then analyzed to determine which of the

alternative questions, if any, is producing the desired outcome or if more testing is needed. In the

case of the Decennial Census, the analysis of the results would typically be discussed with the

Census Bureau advisory committees, the Office of Management and Budget (“OMB”), and

outside researchers with expertise in questionnaire design and in the subject matter area related

to the new questionnaire.

86.    A good example of such analysis is the work that the Census Bureau carried out as part of

the 2015 National Content Test. Census Bureau staff made numerous presentations of each stage

of analysis to their federal advisory committees, and other stakeholders including OMB. The

Census Bureau published the final research report and then met with numerous stakeholder




                                                19
      Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 20 of 31



groups to discuss the findings and answer questions. A primary objective of this outreach was to

ensure that the research adhered to the established principles of openness and objectivity.

87.    Without these discussions, there is a significant risk that the resulting data will not meet

the purported intended need. For example, Dr. Abowd stated that the Census Bureau still doesn’t

know how the responses from the citizenship question will be combined with administrative

records to form the tabulation of block-level citizenship data. In addition, the details of the

uncertainties that will be introduced into the citizenship data through the disclosure avoidance

processes necessary to prevent the identification of individual respondent’s citizenship status is

unknown at this time. Also unknown is whether the citizenship data produced after the 2020

Decennial Census will have larger or smaller margins of error than the citizenship data currently

relied on by the Department of Justice, whether the error margins associated with the data will

allow the Department of Justice to use the data effectively, or even whether the block level data

will be included at all in the standard redistricting data file (the “P 94-171 Data File”) produced

by the Census Bureau. J. Abowd 30(b)(6) Dep. Tr., dated Aug. 29, 2018 at 55:5-62:8. J. Abowd

Dep. Tr., dated Aug. 15 2018, at 174:16-178:6. In other words, the Census Bureau is still not

sure how it will use the answers to the citizenship question to give the Department of Justice data

to be used for enforcing the Voting Rights Act. Given the importance of the 2020 Census, the

citizenship question should not be asked until these uncertainties are resolved and the

implications for the resulting data tabulations are understood.

88.    Based on the analysis, and input of the external review, the Census Bureau would then

make a recommendation regarding whether to move forward with proposing that a new

questionnaire should be added to the 2020 Census questionnaire. The recommendations would




                                                20
      Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 21 of 31



be discussed with officials at the Department of Commerce with oversight responsibilities

including the Secretary of Commerce.

89.    The administrative record documents that the Census Bureau conducted timely and well-

thought out research on how to best produce data on citizenship to meet the Department of

Justice’s request. This research showed that there were more cost effective and more accurate

methods to produce these data by using administrative records instead of asking the question

directly on the 2020 Census questionnaire

90.    Additionally, speaking for the Census Bureau, Dr. Abowd testified in his deposition that

he does not agree with the concluding passage of Secretary Ross’s decision memorandum that

the addition of the citizenship question “is necessary to provide complete and accurate data in

response to the DOJ request.” J. Abowd 30(b)(6) Dep. Tr., dated Aug. 29, 2018, at 331:8-17.

91.    The Census Bureau provided these recommendations to Secretary Ross, but they were

not adopted and the administrative record does not include a rationale for Ross ignoring them.

92.    In my experience, it is unprecedented for a senior Department of Commerce official to

dismiss a Census Bureau technical recommendation based on extensive research without

documenting a rationale for such an action.

93.    In his March 26, 2018 decision memorandum Secretary Ross stated that “the citizenship

question has been well tested.” However, the administrative record does contain any

documentation of a research testing program that would be appropriate for supporting the

inclusion of the citizenship question on the 2020 Decennial Census questionnaire. In fact, the

administrative record demonstrates that Secretary Ross made his decision to add a new question

in the absence of any results from cognitive testing, field testing or other research on the

potential effects of including the question on the 2020 Decennial Census questionnaire.




                                               21
      Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 22 of 31



94.     Whatever the Secretary means by “well tested,” it does not mean that the Census Bureau

did the rigorous kind of testing that would have provided a specific determination of the effect of

adding a citizenship question. As the Secretary stated elsewhere in his decisional memorandum,

“there is no information available to determine the number of people who would in fact not

respond due to a citizenship question being added,” and, citing, among others, a former Chief

Operating Officer of the Census, “no empirical data existed on the impact of a citizenship

question on responses.” (I have added the emphasis in the foregoing quotes). Had there been a

through testing and evaluation program, the Secretary would not find himself saying that he had

no good information on this subject.

95.     Finally, on this point, while it is clear that the testing was insufficient, it also needs to be

noted that the data from the ACS, which the Secretary cites as support for the notion that the

citizenship question was “well tested” does not support adding the citizenship question. That

data shows very clearly that the citizenship question is very often answered incorrectly by non-

citizens. (See my prior testimony at ¶ 83). So, to the extent that we have empirical data about

how well the citizenship question works, it reinforces the need for proper testing before adding

the citizenship question to the 2020 Census questionnaire.

96.     For all these reasons, it is my opinion that the addition of the new question was a

significant deviation from standard practice and that Secretary Ross’s statement regarding testing

is not supported by the administrative record.

VI.    Inconsistencies between the Administrative Record and Secretary Ross’s Decision
       Memo
97.    In general, my review of the administrative record revealed that serious inconsistencies

exist between the materials in the administrative record and the rationale Secretary Ross

provided in support of his decision. I have also found that Secretary Ross has made certain




                                                  22
       Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 23 of 31



assumptions that are contrary to his stated goal of prioritizing “complete and accurate data.” The

two most problematic areas are that Secretary Ross failed to consider the likelihood that the

addition of the citizenship question would increase the undercount of traditionally hard to count

groups and that he ignored the recommendation of the Census Bureau to collect citizenship data

through administrative records rather than adding a new question.

           a. Secretary Ross Failed to Consider the Likelihood that the Citizenship
              Question will Increase the Undercount

98.    Since the 1990 Decennial Census the Census Bureau has made good progress, and had

great success during both the 2000 and 2010 Decennial Censuses, in reducing undercounts.

Although, despite these efforts the Decennial Census has never been without undercounts.

99.    A key component of the success in 2000 and 2010 compared to past Census efforts has

been the deployment of a combined communication and partnership program (which included

national and local advertising) to deliver a message to hard-to-count populations that the census

is important to their community, that the data collected through the census is completely

confidential and that no individual’s information is shared with any other organization or law

enforcement entity. The Census Bureau partnered with a number of entities, including local

businesses, faith-based groups, community organizations, elected officials, and ethnic

organizations to reach these communities and improve the self-response to the Census and to

encourage participation and improve the accuracy of the count.

100.   I believe that this combined communication and partnership program was responsible for

dramatic gains in the accuracy and coverage of the 2000 and 2010 Decennial Census relative to

the 1990 Census, which did not include such a program. For example, the undercount of Black or

African Americans dropped from 4.6 percent in 1990 to 2.1 percent in 2010. For the Hispanic

population the undercount dropped from 5.0 percent in 1990 to 1.5 percent in 2010.



                                               23
       Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 24 of 31



101.   It is my opinion that one of the reasons for the success of these efforts is that it worked to

help gain people’s trust and that by gaining people’s trust, the Census Bureaus was able to obtain

better Decennial Census participation. I do not believe that these programs are going to work as

well for the 2020 Census because of this issue of trust. If you cannot gain people’s trust, you

cannot get out a message that will compel people to respond to the Census.

102.   It is my opinion that the addition of the citizenship question will make it more difficult to

gain people’s trust. This is based not just on my personal belief as a person with significant

experience with the Census but also based on information I have learned from others. For

example, I was at a conference of the Population Association of America where demographers,

sociologists, professors and academicians told me that they would not encourage members of

their communities to respond to the Census because they were very concerned with how the data

was going to be used.

103.   Neither Secretary Ross’s decision memo nor the administrative record cite any research

that would support the conclusion that including the citizenship question on the 2020 Decennial

Census questionnaire will not significantly reduce the effectiveness of this messaging, therefore

resulting in increased undercounts relative to previous Decennial Censuses.

104.   In his decision memo Ross claimed that “neither the Census Bureau nor the concerned

stakeholders could document that the response rate would in fact decline materially.” However,

the reason that neither the Census Bureau nor other stakeholders could provide such

documentation is that including a citizenship question on a Decennial Census short form

questionnaire has never been tested. Determining the effects of doing so would involve a multi-

year testing and research program following the steps I previously described. Instead of engaging




                                                24
       Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 25 of 31



in this extensive testing, Secretary Ross simply assumed that there will be no adverse effects on

response rates without any supporting evidence.

105.   In fact, there is evidence to the contrary. The Census Bureau’s own internal research,

including the research paper Understanding the Quality of Alternative Citizenship Data Sources

for the 2020 Census by Brown et al. shows that it is very likely that the 2020 Census self-

response rates will be lowered by the addition of a citizenship question. See PX-162.

Additionally, in their depositions, Dr. Ron Jarmin and Dr. John Abowd both stated that the

inclusion of the citizenship question would result in reducing self-response rates. Jarmin Dep.

Tr., dated August 20, 2018, at 278:2-10; Abowd 30(b)(6) Dep. Tr., dated October 5, 2018, at

358:12-17.

106.   In my professional opinion it is more likely than not that this drop in self-response rates

will result in increased undercounts. I think it is more likely than not that having a decrease in

self-response and increased non-response would result in less accurate data and would also result

in higher undercounts. While I cannot predict precisely what the increase in the undercount will

be, I believe to a reasonable degree of scientific certainty that it is more likely than not that the

addition of the citizenship question will introduce a significant risk that the undercounts of the

hard-to-count populations will be at least as high as was measured in the 1990 Decennial Census

before the combined communications and partnership program was implemented. This is

because the addition of the citizenship question will limit the effectiveness of the Census

Bureau’s communication and partnership program aimed at hard to reach populations and its

outreach to and through trusted local partners.

107.   The Census Bureau identifies hard-to-count areas as those with a low response score or

low self-response rate. Lower self-response rates indicate that an area should receive a higher




                                                  25
       Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 26 of 31



rating as hard-to-count than those areas with higher self-response. Decennial Census undercounts

would be expected to occur in those areas that are hard-to-count. If the Census Bureau expects

that the citizenship question will lower self-response rates, it then follows that the number of

hard-to-count areas will increase, and it is therefore likely that undercounts will also increase.

108.   I think it is more likely than not that the number of hard-to-count areas will increase

because there are areas that the Census Bureau previously did not expect to be low response

areas, but now with the addition of the citizenship question, the response rates in these areas will

go down.

109.   However it is the Census Bureau’s position, as suggested in Dr. Jarmin and Dr. Abowd’s

depositions,that NRFU will still be able to obtain information for the populations whose self-

response rate is lowered by the citizenship question. That is, despite having a lower self-response

rate, the final results for these populations will not show an increased undercount. See e.g.,

Jarmin Dep. Tr., dated August 20, 2018, at 274:22-275:7; Abowd Dep. Tr., dated August 29,

2018, at 237:17-238:12.

110.   However, there is no research cited in the administrative record—and I know of no

research outside of the administrative record—to support their conclusion that despite a lowered

self-response rate, NRFU will ensure that there is no undercount.

111.   Instead, the internal Census Bureau analysis by Brown et al. that I previously mentioned

raises serious concerns about the accuracy of NRFU procedures for addressing an increase in

non-response resulting from the citizenship question. In that report Census Bureau staff

acknowledged that “[h]ouseholds deciding not to self-respond because of the citizenship

question are likely to refuse to cooperate with enumerators coming to their door in NRFU.” In

other words, Bureau staff concluded that it is likely that households that refuse to respond to the




                                                 26
       Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 27 of 31



Decennial Census questionnaire because of the citizenship question are also likely to respond to

enumerators.

112.   Similarly, Dr. Abowd also testified at his deposition that there is no empirical evidence

that someone who chooses not to respond to the 2020 Decennial Census because of the

citizenship question would respond in a face-to-face interaction with the census enumerator.

Abowd 30(b)(6) Dep. Tr., dated August 29, 2018, at 251:15-22.

113.   Additionally, the CAPI response rate results contain data that suggests that not only is the

personal interview rate declining in general, but it is declining significantly more in areas with

more non-citizen households. See PX- 155.

114.   These facts all strongly suggest that NRFU efforts may be unsuccessful with respect to

households that decline to answer the Decennial Census questionnaire because of the citizenship

question, particularly noncitizen households.

115.   Moreover, internal Census Bureau research shows that Bureau staff concluded that when

such households do not respond to the questionnaire or to NRFU enumerators because of the

citizenship question, it will “result in the use of neighbors as proxy respondents on their behalf.”

That is, when households refuse to respond to an enumerator, the enumerator seeks a proxy

response from someone outside the household. In fact, the Census Bureau’s research shows that

the rate of proxy responses is likely to increase with the addition of the citizenship question.

116.   But as noted by Census Bureau staff, proxy enumeration generally produces a lower

correct enumeration rate, and poorer quality individual demographic information, than a self-

response.

117.   Proxy households also have higher rate of imputation. “Whole-person imputation” or

“whole household imputation,” occurs when the Bureau imputes the characteristics of the




                                                 27
       Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 28 of 31



household, including in some circumstances the household member count. However, imputation

will not solve the undercount that will likely be caused by the citizenship question. That is

because if there are errors in the data collected, those errors are then carried over into the

imputation.

118.   The Census Bureau may also attempt to enumerate a household that has not provided a

self-response using administrative records. But as Dr. Abowd testified, such records are more

likely to exist for citizens than for noncitizen households. Abowd 30(b)(6) Dep. Tr., dated

August 2, 2018, at 233:3-11.

119.   The 2020 Decennial Census is too important to risk including an untested citizenship

question without an assessment of the potential for increased undercounts that could result. A

decision criteria should not be that there is no quantitative evidence that the inclusion of a

citizenship question will increase undercounts, as was asserted by Secretary Ross. Instead, the

correct decision criteria under professional standards must be that there is strong evidence that

the inclusion of a citizenship question will not increase undercounts. In the absence of this latter

criterion, the risk of serious undercounts in the 2020 Decennial Census is very high.

           b. Secretary Ross Ignored the Recommendation of the Census Bureau not to
              include the Citizenship Question

120.   In his decision memorandum Secretary Ross indicated that it was imperative that

“another option be developed to provide a greater level of accuracy than either self-response

alone or use of administrative records alone would provide.” As a result, he selected “Option D”

in which involved the ACS citizenship question would be asked on the Decennial Census, and

“the Census Bureau would use the two years remaining until the 2020 decennial census to further

enhance its administrative record data sets, protocols, and statistical models to provide more

complete and accurate data.”



                                                28
       Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 29 of 31



121.      However, Secretary Ross’s decision directly conflicted with the advice given to him by

the Census Bureau which was that using administrative records derived from social security and

potentially other databases would yield more accurate citizenship information than could be

gained by adding the citizenship question to the 2020 Census.

122.      The Administrative record shows that on January 19, 2018 Dr. Abowd sent Secretary

Ross a memorandum titled “Technical Review of the Department of Justice Request to Add

Citizenship Question to the 2020 Census”. In the memo, which constitutes the consensus view

of the senior Census Bureau staff, Dr. Abowd recommended against asking the citizenship

question, which the memorandum referred to as “Alternative B.”                  According to the

memorandum, “Alternative B is very costly, harms the quality of the census count, and would

result in substantially less accurate citizenship status data than are available from administrative

sources.” By contrast, “Alternative C”, using administrative records, primarily derived from

social security databases “best meets DoJ’s stated uses, is comparatively far less costly than

Alternative B, does not increase response burden, and does not harm the quality of the census

count.”

123.      In response, Secretary Ross asked the Census Bureau to consider an “Alternative D” (the

Secretary refers to these “Alternatives” in his memorandum as “Options” but they have the same

letter designations), which would involve a combination of both using administrative records and

asking the citizenship question.

124.      The administrative record shows that Dr. Abowd sent Secretary Ross a second

memorandum on March 1, 2018 titled “Preliminary Analysis of Alternative D (Combined

Alternatives B and C).” This memorandum, which also constitutes the consensus view of the

senior Census Bureau staff, documented a well-designed analysis of Alternative D and




                                                29
       Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 30 of 31



concluded “In sum, Alternative D would result in poorer quality citizenship data than Alternative

C.” Thus, according to the Census Bureau, using administrative records alone will produce more

accurate citizenship data than using some combination of administrative records and data

collected from responses to a citizenship question on the 2020 census.

125.   Dr. Abowd’s March 1, 2018 memo also stated that: Alternative D “would still have all of

the negative cost and quality implications of Alternative B outlined in the draft January 19, 2018

memo to the Department of Commerce.”

126.   And although Secretary Ross’s decisional memorandum states that the “citizenship data

provided to DOJ will be more accurate with the question than without it,” his memorandum

references no evidence of any kind supporting this assertion, which was contrary to the Census

Bureau’s analysis and recommendation. In short, the record makes clear that Secretary Ross

knew that the citizenship data would best be provided by using other means than including a

question on citizenship on the 2020 Decennial Census questionnaire and yet he chose to add the

question anyway.




                                               30
Case 1:18-cv-02921-JMF Document 516-1 Filed 11/10/18 Page 31 of 31
